Gilchrist, J.
It is held that no indictment can be good without precisely showing the year and the day of the material facts alleged in it. And if the indictment lay the of-fence on an uncertain or impossible day, as where it lays it on a future day, or lays one and the same offence on different days, or lays it on a day which makes the indictment repugnant to itself, it is void. Hawk. B. 2, ch. 25, § 75. The allegation of time and place, however, is sometimes necessary to be proved, and sometimes not. Rex vs. Aylett, 1 T. R. 69; Purcell vs. Macnamara, 9 East 157. The defendant may be convicted upon proof of the offence at any other time, whether before or after the day laid, so that it were before the time when the indictment was preferred. Hawk *458B. 2, ch. 46, § 179; Charnock’s case, 1 Salk. 288. The indictment will be bad, if the offence appear to have been committed after the finding of the indictment. The prisoner was indicted for burglary on the 18th day of October, 23 Geo. 3, and the indictment was found in August, 23 Geo. 3. The offence was really committed on the 18th day of October, 22 Geo. 3, and the conviction was held wrong. Russ. & Ry. C. C. 432, (n.) Except in particular cases where precise technical expressions are required to be used, there is no rule that other words shall be employed than such as are in ordinary use, or that in indictments or other pleadings, a different sense is to be put upon them than what they bear in ordinary acceptation. The King vs. Stevens, 5 East 244.
It is unnecessary to allege in terms that the offence was committed before the finding of the bill, if such be the plain import of the indictment. The allegation of the offence is in the past tense. The bill alleges that the offence had already been committed j and applying to it the rule stated in the case of the King vs. Stevens, no one can doubt that the respondent is charged with the commission of an offence before the indictment was found. Entertaining this opinion, we think the respondent’s motion must be denied.
Judgment on the verdict,